Title: General Orders, 12 May 1783
From: Washington, George
To: 


                  
                     
                     Head Quarters Newburgh Monday May 12th 1783
                     Parole Dunkirk.
                     C. signs Epsom—Ireland
                  
                  For the day tomorrow Brigr Genl. Putnam
                  B. Q. Mr. from York brigade
                  The 5th Massachusetts regt gives the guards of the 3d regiment the fatigues tomorrow.
                  At a Genl. courtmartial held at Westpoint by order of Major General Knox, Lt Colonel Gray president—Capt. John Reily of the corps of Invalids was tried, charged with conducting himself in a manner unbecoming an officer and Gentleman, by receiving his pay from the regimental pay master for the month of January last, partly in money, the remainder in orders drawn on said Paymaster, and accepted by him; and afterwards applying to, and receiving the same Months pay from the Deputy pay Master Genl., on an assurance that he had not received it from the regimental paymaster.
                  The Court on mature consideration are of opinion that Captain Reily did receive a part of his pay for the month of January last, vizt eight Dollars from the regimental paymaster, and that he afterwards did apply to and receive from the Deputy Paymaster Genl. the same Months pay, for which conduct they think him highly reprehensible, in breach of art. 5th sect. 18th of the Rules and art. of war and do sentence him to be repremanded in Genl. orders.  He is acquitted of the other part of the charge.
                  The Commander in Chief approves the opinion of the Court—and while he finds from the proceedings there is rather an appearance of indiscretion than of intentional criminality in the conduct of Captain Reily he cannot but express his concern, that an officer who has bled so freely in the service of his Country should (at the close of so honorable a contest) be guilty of behavior, not only in itself culpable, but very inconsistent with the delicacy of the military character.
               